Citation Nr: 1616968	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for multiple lipomas.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 30 percent for migraine headaches.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to January 1992.  The matters of service connection for bilateral hearing loss, tinnitus, a bilateral knee disability, and a low back disability are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO).  The matter of the rating for PTSD is on appeal from a December 2011 rating decision that granted service connection for PTSD rated 50 percent, effective April 22, 2011.  [In November 2012, the Veteran filed a claim for a higher rating for such disability (within the one-year appellate period following the December 2011 rating).  The Board interprets that correspondence as reasonably expressing disagreement with the initial rating assigned.]  The matter of service connection for multiple lipomas is on appeal from a November 2012 rating decision.  The matter of the rating for migraine headaches is on appeal from a September 2013 rating decision that granted service connection for migraines, rated 0 percent, effective August 28, 2012.  Although the Veteran filed an October 2013 (timely) notice of disagreement (NOD) with that rating, the Agency of Original Jurisdiction (AOJ) did not issue a statement of the case (SOC).  Consequently, the Board takes jurisdiction for the purpose of corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Moreover, the Board notes that, in pursuing a higher rating for PTSD, the Veteran has alleged that such disability renders him unable to work.  Consequently, the matter of entitlement to a TDIU rating is reasonably raised by the record in the context of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) 

The issues of service connection for bilateral hearing loss, a bilateral knee disability, a low back disability, and multiple lipomas, and seeking increased ratings for PTSD and migraine headaches, and a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

The evidence reasonably shows that the Veteran's tinnitus began during service following exposure to noise trauma, and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for tinnitus and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Veteran's service treatment records (STRs) are not available, tinnitus is a disability that is diagnosed based on self-report (lay observation by the afflicted person); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that such disability appeared in service and has been continuous since (which is one way of substantiating a service connection claim).  See 38 C.F.R. § 3.303(b).  Consequently, what remains to be determined is whether the Veteran's testimony that his tinnitus began in service and is related to acoustic trauma therein is credible.

The Veteran has consistently maintained that he has noticed a ringing in his ears ever since being deployed to Southwest Asia.  Statements from his wife indicate that ever since his discharge from service he has reported ringing in his ears that leads to headaches and interferes with sleep.  He has reported exposure to military noise from aircraft, small and large weapons fire, missile systems, and explosions.  In addition, he reported a constant, heavy ringing with combat noise.  His service personnel records show his military occupational specialty (MOS) was missile system repairman, which is consistent with allegations of exposure to hazardous levels of noise in service.  The Board finds no reason to question the veracity of his lay accounts regarding exposure to noise in service or regarding the onset of tinnitus in service and continuity thereafter.  Consequently, the evidence reasonably supports a finding that the Veteran's tinnitus began during service following exposure to hazardous levels of noise, and has persisted since; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's STRs are not associated with the record.  A September 2010 VA memorandum notes that such records are unavailable because Personnel Information Exchange System (PIES) and  Defense Personnel Records Information Retrieval System (DPRIS) requests yielded negative responses.  However, there is no indication of a further search for the STRs.  As such records may be critical to the Veteran's claims remaining on appeal and are of record, exhaustive development to secure them is necessary.

In addition, a review of the record found that the January 2013 SOC notes VA treatment records from the Saginaw VA Medical Center (MC) dated from March 2009 to January 2013 and from the Ann Arbor VAMC dated between August 2011 and October 2012 were reviewed.  However, such records are not associated with the Veteran's electronic record.  Similarly, while he has reported ongoing VA treatment for the disabilities remaining on appeal, the most recent records of such treatment are dated in January 2014, leaving over a year of VA treatment records outstanding.  Such records may contain pertinent information, are constructively of record, and must be secured.

The Veteran was afforded a September 2013 VA audiological examination in conjunction with his claim; that examiner indicated that an opinion regarding the dtiology of the Veteran's hearing loss could not be provided because the Veteran's STRs were unavailable, but indicated that if they were located, an opinion could be provided (without re-examination of the Veteran).  If the pertinent STRs are located on remand, an advisory medical opinion regarding the likely etiology of the Veteran's bilateral hearing loss would be necessary.

The Veteran was also afforded August 2013 VA examinations for his claimed bilateral knee and low back disabilities, and both found his knee complaints are unrelated to service because there is no documentation of knee or low back problems in service, or for several years thereafter.  Citing to the lack of documentation of knee and low back disabilities in service is not an adequate rationale, when the STRs are unavailable.  Furthermore, the Veteran's service personnel records show he was awarded a parachute badge, and he has consistently alleged making multiple parachute jumps causing strain and injury to his low back and knees.  It is entirely possible that, in the course of multiple jump landings, the Veteran sustained trauma to his knees and backs, and the AOJ specifically instructed the examiners to concede such trauma in the examination requests.  Nonetheless, the examiners failed to acknowledge the possibility of knee and back injuries in service.  Consequently, those examinations are also inadequate for rating purposes, and new examinations to secure adequate advisory medical opinions are needed.

The Veteran was afforded a September 2012 VA examination to assess his claimed multiple lipomas.  The examiner opined that there was no relationship to Persian Gulf service because there is nothing in medical literature supporting such a relationship.  However, the Veteran at the time had not made any specific allegations regarding a connection to his service in Southwest Asia, and only after the September 2012 examination did he allege that he was exposed to hazardous chemicals during his deployment, raising an unanswered medical question.  Because he served in Southwest Asia during the Persian Gulf War, consideration must be given to whether or not the presumptive provisions of 38 C.F.R. § 3.317 apply.  Specifically, the pertinent question in this case is whether the Veteran's various lipomas may be manifestations of an undiagnosed illness.  Therefore, a new examination to secure an advisory medical opinion regarding the lipomas is also needed.

The Veteran's most recent VA psychiatric examination was conducted in August 2011.  Since then, he has continued to receive treatment for PTSD (and other psychiatric complaints), and the records of such treatment are, for the most part, unavailable for review (as noted above).  Furthermore, he specifically alleged that he has since developed much more severe symptomatology and impairment, including suicidal ideation, increased obsessive behavior, abnormal speech patterns, and neglect of self-maintenance and grooming.  Consequently, the Board finds the evidence reasonably suggests his PTSD may have worsened since the last examination, and a contemporaneous psychiatric examination is needed.

Regarding migraine headaches, the Board first notes that the Veteran timely initiated an appeal of a September 2013 rating decision that granted service connection for migraine headaches, rated 0 percent, effective August 28, 2012.  In an October 2013 NOD, the Veteran specifically sought a 20 percent rating.  However, the AOJ did not issue an SOC and instead issued a February 2014 rating decision increasing the rating for such disability to 30 percent rating, noting that that matter was no longer on appeal because the rating assigned exceeded what the Veteran sought in his NOD.  However, whether that matter warrants referral for extraschedular consideration remains to be resolved.  Notably, he has specifically alleged that the migraine headaches cause him to lose substantial time from work, suggesting significant interference with employment; the Veteran has not specifically expressed sxatisfaction with the rating or expressed intent to withdraw that appeal.  Under such circumstances, the Board is required to remand the matter for clarification and (depending on the response) issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the evidence has reasonably raised the question of whether his PTSD renders him unable to follow or secure substantially gainful employment consistent with his experience and education.  Thus, it is part and parcel of the claim seeking an increased rating for PTSD.  Rice, 22 Vet. App. at 455.  The Veteran has not been provided the notice required with a claim for a TDIU rating.  That matter requires appropriate development and adjudication by the AOJ.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an exhaustive search for the Veteran's STRs.  The scope of the search should include all possible storage llications (to include the RMC, NPRC, etc.).  If the records remain unavailable because they are irretrievably lost, the AOJ should so certify, describing the extent of the search for the record.

2. The AOJ should also secure for the record all outstanding records of VA evaluations and/or treatment the Veteran has received for the disabilities remaining on appeal.  Specifically, the AOJ should secure complete copies of all records of such treatment from the Saginaw VAMC dated between March 2009 and January 2013, the Ann Arbor VAMC between August 2011 and October 2012, and any VA treatment records dated since January 2014.

3. The AOJ should then arrange for the record to be forwarded to an audiologist or otologist for review and an advisory medical opinion regarding the likely etiology of the Veteran's bilateral hearing loss.  Based on a review of the record, the consulting physician should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service/exposure to hazardous levels of noise therein.  The examiner should acknowledge that it is not in dispute that the Veteran was exposed to hazardous levels of noise in service.  If the opinion is to the effect that the hearing loss is unrelated to service, the opinion provider should identify the etiology considered more likely.

All opinions must include rationale.

4. The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and bilateral knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(i) Please identify each low back and right or left knee disability entity found.

(ii) Please identify the likely etiology for each low back and knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service/injuries or repeat trauma therein?  The examiner should note that trauma from multiple jump landings is documented (and specifically discuss the possibility of such trauma being an etiological factor for the disabilities).

All opinions must include rationale.

5. The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his multiple lipomas.  The record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should opine whether the Veteran's lipomas are:

(i) of themselves a medical diagnosis; or

(ii) manifestations of a diagnosed illness; or

(iii) manifestations of an undiagnosed illness.

If the response to (i) or (ii) is in the affirmative, please identify the diagnosis and likely etiology and specifically whether they are related to his service in the Persian Gulf.

All opinions must include rationale.

6. The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings reported must include notation of the presence or absence of each symptom noted in the criteria in the rating schedule for ratings above 50 percent (and any other symptoms of similar gravity).  The examiner should comment on the effect the symptoms have on social and occupational functioning.  

All opinions must include rationale.

7. The AOJ should review the record, send the Veteran the appropriate VCAA notice and the application form for TDIU and, if he completes and returns the form, conduct all further development indicated, and adjudicate the matter of entitlement to a TDIU rating.  The Veteran should be advised that this matter will be fully before the Board only if he files a NOD with a negative determination and perfects the appeal after a SOC is issued.  

8. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

9. The AOJ should also issue an appropriate SOC in the matter of the rating for migraine headaches.  The Veteran and his representative should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in that matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, that matter should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


